MaoLean, J.
(concurring). The plaintiff upon oral pleadings sought to recover a penalty under section 53 of the Stock Corporation Law, relying upon a certificate issued by the defendant to the Mutual Securities Company and assigned by the latter to himself. Among other requirements of that section he failed to show himself entitled as a stockholder to inspection of the books of the company, for section 29 of the same law recites that “No transfer of stock shall be valid as against the corporation, its stockholders and creditors for any purpose, except to render the transferee liable for the debts of the corporation according to the provisions of this chapter, until it shall have been entered in such hook as required by this section, by an entry showing from and to whom transferred.” This was not done.
The judgment should, therefore, he reversed, with costs.
Scott and MacLean, JJ., concur.
Judgment reversed, with costs.